Citation Nr: 0113408	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-06 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for schizophrenia, formerly 
characterized as a psychiatric disability classified as 
schizophrenic reaction, had not been submitted, and denied 
his claim.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  A June 1970 Board decision denied service connection for 
a psychiatric disorder classified as schizophrenic reaction.

2.  The evidence associated with the claims file subsequent 
to the 1970 Board decision includes a medical opinion that 
some of the veteran's in-service behaviors may have been 
manifestations of his current psychiatric disorder, 
schizophrenia, as well as a statement from the veteran's 
sister; this evidence together tends to establish a material 
fact which was not already of record at the time of the 1970 
Board decision.  


CONCLUSIONS OF LAW

1.  The June 1970 Board decision which denied service 
connection for a psychiatric disorder classified as 
schizophrenic reaction is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (2000).

2.  The evidence received since the June 1970 Board decision 
is new and material; thus, the claim for service connection 
for a psychiatric disorder, now characterized as 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  In regard to the duty to assist nothing 
in the section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  The Board finds 
that in the instant case the veteran and his representative 
were advised by the VA of the information required to reopen 
the claim and the Board may proceed with appellate review.

The veteran contends that he suffers from a psychiatric 
disorder that is directly related to his active service.  He 
reports that he first started to experience signs of a 
psychiatric condition, schizophrenia, in service, although 
the condition was not diagnosed until after service.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  In general, service connection will be established 
if the evidence supports the claim or is in relative 
equipoise; only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In June 1970, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
classified as schizophrenic reaction.  In doing so, the Board 
cited his service medical records, VA examination and 
hospitalization reports, and hearing evidence which reflected 
no increase in severity of a pre-existing condition, and 
which showed no psychosis during the first year following 
service separation.  That decision was final when issued.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 
20.1100 (2000).

The veteran has since attempted to reopen that previously 
denied claim.  The RO afforded the veteran a VA examination 
in January 1998.  The examiner reviewed the claims folder and 
observed that many of the veteran's in-service petty 
offenses, such as uniform violations and being late for 
formations, could very well be manifestations of a 
schizophrenic individual.  He stated that it was possible 
that the veteran's problems in service could be a reflection 
of his problems with schizophrenia.  The assessment included 
a psychiatric history indicative of schizophrenia.  

The veteran also submitted a letter from his sister dated in 
November 1999 which contains her observations as to his 
significant behavior problems and apparent mental confusion 
displayed by the veteran following his separation from 
service.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

As noted, the VCAA, among other things, eliminates the 
concept of a well-grounded claim.  Nonetheless, the question 
of whether evidence is "new and material" is still analyzed 
under 38 C.F.R. § 3.156(a), and requires a three-step 
analysis.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The Board observes that the June 1970 Board decision was 
final and was not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 
20.1100 (2000).  Further, it finds that the January 1998 VA 
examination and the veteran's sister statement are new and 
material evidence.  The medical statement is relevant and 
does directly relate to the reason the claim was denied in 
1970.  It is important to consider and evaluate this medical 
opinion as VA must have all potentially relevant evidence 
before making a decision in the claim.  This determination 
does not imply that the evidence warrants a revision of the 
prior determination, but is intended to ensure the Board has 
all potentially relevant evidence before it.  See Hodge, 155 
F.3d at 1363.  The statement goes directly to the issue of 
the relationship of the claimed disorder to the veteran's 
military service.  Thus, the claim should be reopened.  
However, additional development by the RO is warranted prior 
to adjudication of this appeal on the merits by the Board.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for schizophrenia.  
To this extent only, the appeal is granted.


REMAND

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for a 
psychiatric disorder, now characterized as schizophrenia, 
additional development is needed prior to Board review.  

The development accomplished by the RO prior to the change in 
the law does not fully comply with the new requirements, at a 
minimum with regard to notice and an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  The Board finds that the 
veteran should be afforded the opportunity to have his 
reopened claim initially adjudicated by the RO on the merits, 
and that he should be provided the opportunity to submit 
additional evidence and argument on this matter so as to 
avoid any prejudice to him, and that he be examined in 
connection with the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The Board observes that the veteran and his attorney have 
maintained that a report of a VA examination conducted in 
July 1957, which indicates a diagnosis of schizophrenic 
reaction, paranoid, is critical to this case, since this 
examination was conducted only 15 months following the 
veteran's discharge.  However, the Board notes that while the 
veteran has undergone a recent VA examination, conducted in 
January 1998, this examiner did not discuss this medical 
record, or comment on whether the veteran's schizophrenia had 
its onset within one year of the veteran's discharge from 
service in February 1956.  See 38 C.F.R. § 3.309 (2000).  
Similarly, while the Board sought, and received, a medical 
expert opinion in January 2001, this report is of limited 
probative value in determining whether the veteran's post-
service schizophrenia either began in service or within the 
one-year period immediately following discharge, since this 
psychiatrist stated that he was unable to locate and review 
either the July 1957 VA examination report or a subsequent 
June 1958 VA medical panel report.  In addition, the 
diagnoses rendered by this examiner were equivocal, stated in 
terms of  "rule out."  Therefore, the Board finds that, in 
this case, the development mandated by VCAA requires that a 
new VA examination be conducted by a Board of two examiners 
in which the examiners review the entire medical record, to 
particularly include the July 1957 VA examination report and 
the June 1958 VA medical panel report.  They should then 
offer an opinion as to whether the veteran currently suffers 
from schizophrenia, and, if so, whether this disorder had its 
onset either in service or within the one-year period 
immediately following discharge.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should schedule the 
veteran for a psychiatric examination by 
a Board of two appropriate medical 
professionals.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with the medical 
examination.  The examiners should be 
asked to determine the nature and extent 
of any psychiatric disorder currently 
present, to particularly include 
schizophrenia.  If the examiners 
determine that the veteran currently 
suffers from schizophrenia, they should 
be asked to offer an opinion regarding 
the etiology and date of onset of such 
disorder.  Specifically, the examiners 
should offer an opinion as to whether or 
not such schizophrenia, if present, is at 
least as likely as not to have had its 
onset during the veteran's period of 
military service from October 1954 to 
February 1956, or within the one-year 
period extending from February 1956 to 
February 1957.  The examiners' attention 
should be specifically drawn to the 
veteran's service medical records, and 
the VA examination reports prepared in 
July 1957 and June 1958.  A complete 
rationale should be provided for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination(s) should then be associated 
with the veteran's claims file.

2.  In addition, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of service 
connection for schizophrenia.  If any 
determination remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	NANCY RIPPEL 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




